Title: From James Madison to Nathan Sanford, 19 September 1804 (Abstract)
From: Madison, James
To: Sanford, Nathan


19 September 1804, Department of State. “I have the honor to enclose an extract from a communication lately received from the British Minister, alluding to an irregularity alledged to have been committed by the French Frigates now in the harbour of New York. I therefore request you with the assistance of the Collector of the Customs to make a scrupulous enquiry into the truth of the allegation and report the result to me as soon as possible, together with your opinion, whether any individual, who may remain within the reach of judicial process, has subjected himself, thro’ any participation he may have had in the transaction, to prosecution and in what Court.”
